Case: 16-12217   Date Filed: 06/12/2017   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-12217
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:15-cr-00425-CEH-MAP-1


UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                      versus

ISAIAS VILLA,
a.k.a. Fish,

                                                         Defendant-Appellant.

                      ________________________

                       Nos. 16-12222 & 16-13148
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:15-cr-00446-CEH-JSS-1


UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                      versus
              Case: 16-12217     Date Filed: 06/12/2017    Page: 2 of 7




ISAIAS VILLA,
a.k.a. Isaias Villa-Mondragon,

                                                               Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (June 12, 2017)

Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Isaias Villa appeals his sentence of 262 months of imprisonment for

conspiring to possess with intent to distribute 500 grams or more of

methamphetamine, 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii); reentering the United

States illegally after being deported for an aggravated felony, 8 U.S.C. § 1326(a),

(b)(2); and entering the United States illegally, id. §§ 1325(a), 1329. Villa contests

being sentenced under the guideline for methamphetamine ice, a mixture

containing a high concentration of methamphetamine, instead of the guideline for

methamphetamine, and being found responsible for 4.5 kilograms of the stronger

drug. Villa also contests the enhancement of his sentence for his role as a manager;

the denial of his motion to depart downward; and the reasonableness of his

sentence. We affirm.


                                          2
              Case: 16-12217     Date Filed: 06/12/2017    Page: 3 of 7


      The district court did not abuse its discretion when it sentenced Villa using

the guideline for methamphetamine ice. Villa objected to the use of the purity level

to calculate his base offense level, but he did not dispute that the drug was

sufficiently pure to qualify as methamphetamine ice. See United States v. Polar,

369 F.3d 1248, 1255 (11th Cir. 2004) (“The district court’s factual findings for

purposes of sentencing may be based on, among other things, evidence heard

during trial, undisputed statements in the PSI, or evidence presented during the

sentencing hearing.”). Villa argues that the purer form of methamphetamine does

not warrant a harsher penalty because it is less dangerous, but the district court was

not required to vary from the guideline based on Villa’s policy disagreement with

punishing methamphetamine more harshly than other drugs. See United States v.

Stratton, 519 F.3d 1305, 1307 (11th Cir. 2008).

      The district court did not clearly err in calculating the quantity of drugs

attributable to Villa. Villa challenges the conversion of $75,000 of drug proceeds

to a quantity of methamphetamine ice based on its price, but we need not address

that argument because the amount attributed to Villa is supported by other

evidence. Villa conceded that he was responsible for 1.6 to 1.7 kilograms of

methamphetamine ice, and a witness for the government recounted testimony of

coconspirator that she and a cohort received four kilograms of the drug from Villa,

see United States v. Wise, 881 F.2d 970, 973 (11th Cir. 1989). The district court


                                          3
              Case: 16-12217     Date Filed: 06/12/2017    Page: 4 of 7


made a reasonable estimate that Villa was responsible for more than 4.5 kilograms

of methamphetamine ice.

      Villa argues, for the first time, that the district court should have required the

government to provide clear and convincing evidence of his drug activities, but this

argument fails. Because Villa did not present his argument to the district court, we

review for plain error, which requires that the error “must be plain under

controlling precedent,” see United States v. Aguilar-Ibarra, 740 F.3d 587, 592

(11th Cir. 2014). Our precedent holds that, “[w]hen a defendant challenges one of

the factual bases of his sentence, the government must prove the disputed fact by a

preponderance of the evidence.” Id. The district court did not plainly err.


      The district court did not clearly err by finding that Villa was a manager of

the conspiracy. A defendant is subject to a three-level increase in his base offense

level if he “was a manager or supervisor (but not an organizer or leader) and the

criminal activity involved five or more participants or was otherwise extensive.”

United States Sentencing Guidelines Manual § 3B1.1(b) (Nov. 2015). Villa

admitted exercising some degree of control over the conspiracy when he requested

a two-level enhancement. See United States v. Martinez, 584 F.3d 1022, 1026

(11th Cir. 2009). And his actions involved more than organization. See U.S.S.G.

§ 3B1.1(c). Villa disbursed methamphetamine ice and large amounts of cash to his

wife, daughter, Thomas Kohler, Justin Duffey, and Miranda Chavez. In telephone

                                           4
               Case: 16-12217     Date Filed: 06/12/2017   Page: 5 of 7


conversations that Villa made from jail, he discussed the delivery of a large

quantity of cash with Kohler; directed his daughter to “run over children if

necessary” to retrieve money and drugs; and instructed Chavez to threaten harm to

persons who owed Villa money and to post bond for Kohler. Villa’s involvement

in the conspiracy warranted a three-level enhancement of his base offense level.

      We cannot consider Villa’s challenge to the district court’s refusal to grant a

downward departure from his criminal history category. Villa waived his request

for a departure when, during sentencing, he “convert[ed] [his] argument [from a

request for a departure to a request for] a variance.” See United States v. Horsfall,

552 F.3d 1275, 1283–84 (11th Cir. 2008). Even if Villa had preserved the

argument, the denial of his motion would be immune from review. We lack

jurisdiction to review the denial of a downward departure when the district court

knew it had authority to depart, United States v. Winingear, 422 F.3d 1241, 1245

(11th Cir. 2005), which it did in this case.

      The district court did not abuse its discretion when it sentenced Villa to

concurrent sentences of 262 months for conspiring to distribute methamphetamine,

240 months for reentering the United States illegally, and 6 months for entering the

country illegally. Villa, a native and citizen of Mexico, obtained status as a

permanent resident in 1991, but in 2005, he was deported to his homeland after

being convicted of child abuse and possessing methamphetamine. Two years later,


                                           5
              Case: 16-12217     Date Filed: 06/12/2017   Page: 6 of 7


Villa reentered the United States illegally, and in 2013, he began distributing

methamphetamine. In 2015, Villa was deported a second time after being arrested

for giving a false name and date of birth to law enforcement, but his involvement

in the drug trade continued with the assistance of his wife. Within a few months, he

entered the United States illegally a second time to resume control of his

trafficking operation, after which he managed to distribute more than 11 kilograms

of methamphetamine ice and collect more than $100,000 in drug proceeds. With a

total offense level of 38 and a criminal history of V, Villa faced an advisory

sentencing range of 360 months to life, but the district court deemed that range too

severe because Villa’s drug activities stemmed from his desire to provide for his

children and to satisfy his wife’s greediness. The district court reasonably

determined that a sentence of 262 months took into account Villa’s history and his

decision to plead guilty, yet provided an adequate penalty for his “very serious

offense” involving a “highly addictive” drug and served to protect the public, deter

Villa from committing future similar crimes, and promoted respect for the law. See

18 U.S.C. § 3553. Villa argues about a disparity between his sentence and that of

his codefendants and other distributors of methamphetamine, but Villa is not

substantially similar to the coconspirators who he managed nor can we gauge how

his sentence compares to other distributors without evidence about those persons’




                                          6
              Case: 16-12217      Date Filed: 06/12/2017   Page: 7 of 7


conduct and history, see United States v. Hill, 643 F.3d 807, 885 (11th Cir. 2011).

Villa’s sentence is reasonable.

      We AFFIRM Villa’s sentence.




                                          7